So Oo SS BO A FR WY YPN &

mw NY NY NHN NO NY NN Re
ao 44ND DW RR BW NY KF SD CO we NI DR HW BRB WH HH KF OO

 

 

Case 2:21-cv-00409-APG-NJK Document1 Filed 03/11/21 Page 1of5

ALAN W. WESTBROOK, ESQ.

Nevada Bar No. 006167

PERRY & WESTBROOK,

A Professional Corporation

1701 W. Charleston Boulevard #200

Las Vegas, Nevada 89102

Telephone: (702) 870-2400

Facsimile: (702) 870-8220

Email: awestbrook@perrywestbrook.com
Attorney for Defendant Target Corporation

UNITED STATED DISTRICT COURT

 

DISTRICT OF NEVADA
LUISA HOARD, an Individual CASE NO.:
Plaintiff,
vs.
DEFENDANT TARGET

 

TARGET CORPORATON, LLC a foreign | CORPORATION’S PETITION FOR
corporation, DOES I through X, inclusive, REMOVAL AND DEMAND FOR JURY

and ROE CORPORATIONS I through X, TRIAL
inclusive,

 

Defendants.

 

 

PLEASE TAKE NOTICE that Defendant, TARGET CORPORATION, by and through its
attorney Alan W. Westbrook, Esq. of PERRY & WESTBROOK, a Professional Corporation,
hereby removes this action from the Eighth Judicial District Court of the State of Nevada, in and
for Clark County, Nevada, to the United States District Court for the District of Nevada, pursuant
to Section 1441 of Title 28 of the United States Code (Diversity of Citizenship).

This removal of this action is based upon the following:

1, This action is a civil action within the meaning of Acts of Congress relating to

removal of cases.

Page 1 of 4

 
Oo CSC Ss DB OO BP |] NO

NY NY NY NH NO NY NY NR Rm eek
Oo NN DN DW eR BR NY BE SD OD ODO WI DR HW BRB WY H&S Oo

 

 

Case 2:21-cv-00409-APG-NJK Document1 Filed 03/11/21 Page 2of5

2. Plaintiff, Luisa Hoard, filed a Complaint for damages in the Eighth Judicial District
Court, in and for Clark County, Nevada (the State Court), on February 12, 2021. The State Court
assigned this matter number A-21-829372-C. The Complaint alleged a cause of action for
negligence against Defendant (a copy of the original Complaint is attached as Exhibit B). Plaintiff
also filed an Initial Appearance Fee Disclosure (a copy of the original is attached as Exhibit C); a
Demand for a Jury Trial (a copy of the original is attached as Exhibit D); and a Proof of Service
(a copy of the original is attached as Exhibit E) .

3. The Complaint filed by Plaintiff alleges that she “suffered serious injury to her right
knee, including a broken patella requiring surgical repair, which has caused her severe pain and
suffering, and she has incurred or will incur medical expenses exceeding $85,000.00.” This
amount of medical expenses associated with the subject incident exceeds the $75,000.00
Jurisdictional threshold of this Court’s jurisdiction.

4. Removal to this Court is based upon the receipt of the Complaint by service on the
defendant’s Registered Agent on February 18, 2021. See 28 U.S.C. § 1446(b)(3)(“a notice of
removal may be filed within thirty days after receipt by the defendant...from which it may first be
ascertained that the case is one which is or has become removable.”). Therefore, this Petition is
filed within 30 days after receipt by the defendant, through service or otherwise, of a copy of an
amended pleading, motion, order or other paper from which it may first be ascertained that the
case is one which is or has become removable.

6. This Court has original jurisdiction over the claims alleged here for the reasons
set for below:

a. According to the Complaint Plaintiff is, and was at all times relevant, a

resident of Clark County, Nevada.

Page 2 of 4

 
Oo OS NI DR AD BP WY KO —

N NN NN NY YR RD i kt ee
Qo sSNA Dn HN FF YB NY KF& GD OD Oe WI HR HW BRB WH HY S&S Oo

 

 

Case 2:21-cv-00409-APG-NJK Document1 Filed 03/11/21 Page 3of5

b. Defendant, Target Corporation, is incorporated in Minnesota, with its
principal place of business in Minnesota.

c. Based upon the Plaintiff's assertions in the Complaint that she has “suffered
serious injury to her right knee, including a broken patella requiring surgical repair, which has
caused her severe pain and suffering, and she has incurred or will incur medical expenses
exceeding $85,000.00.”

d. The State Court action is a civil action between citizens of different States,
and the matter in controversy exceeds $75,000.00, exclusive of costs and interest. The District
Court has original jurisdiction over the matter pursuant to 28 U.S.C., Section 1332.

7. Defendant will serve a copy of this Notice of Removal immediately upon filing this
Petition by filing a Notice of Removal with the State Court and having it electronically served
through the Court filing system.

8. Defendant respectfully demands a trial by jury of the above-captioned matter.

WHEREFORE, Defendant hereby removes the State Court Action pending as Case No. A-
21-829372-C in the Eighth Judicial District Court of the State of Nevada, in and for Clark County,
Nevada, to this Honorable Court.

DATED this 11th day of March, 2021.

PERRY & WESTBROOK
A Professional Corporation

{s/ Alan W. Westbrook

ALAN W. WESTBROOK, ESQ.
Nevada Bar No. 6167

1701 W. Charleston, Suite 200

Las Vegas, Nevada 89102

Telephone: (702) 870-2400

Facsimile: (702) 870-2880

Email: awestbrook@perrywestbrook.com
Attorney for Defendant Target

Page 3 of 4

 
oO Se SN DBD HO FB WH PO =

NO NY NY NY YY NY RD Rw ee itt
ao ND UR FB BY NHN -&— DBD OO OO HS DH AW BR WD DSF Oo

 

 

Case 2:21-cv-00409-APG-NJK Document1 Filed 03/11/21 Page 4of5

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 11" day of March, 2021, a true and correct copy of the
foregoing was served via U.S. Mail upon the following counsel:

ADAM J. BREEDEN, ESQ. Attorneys for Plaintiff
Nevada Bar No. 008768

BREEDEN & ASSOCIATES, PLLC

376 E. Wann Springs Road, Suite 120

Las Vegas, Nevada 89119

Telephone: (702) 819-7770

Facsimile: (702) 819-7771

Adam(@Breedenandassociates.com

/s/f Jonna Linke
An Employee of PERRY & WESTBROOK

Page 4 of 4

 
Case 2:21-cv-00409-APG-NJK Document1 Filed 03/11/21 Page5of5

INDEX OF EXHIBITS
EXHIBIT A _ Civil Cover Sheet
EXHIBIT B Plaintiff's Complaint
EXHIBIT C Plaintiff's Initial Appearance Fee Disclosure
EXHIBIT D Plaintiff's Demand for Jury Trial

EXHIBIT E Proof of Service
